DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the Abstract filed on 12/02/2020 is containing more than 150 words and too long.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al [US 2015/0109444]
Claim 1.	A vehicle control device comprising: a plurality of imaging units (the image system 12 with plurality of cameras 14-20, see Fig. 1, para [0039]) that images an outside world of a vehicle;
a surrounding screen image composition unit that combines a plurality of captured images captured by the plurality of imaging units to generate a surrounding screen image (the rearview mirror display 24, instrument display device 204 and/or 
a collision determination unit that determines whether an obstacle is present on a traveling route of the vehicle (the determining whether a vehicle is on a collision course with a remote vehicle or object detected by the cameras 14-20 and sensors, see Figs. 21, 22, para [0097-0100]);
an alarm screen image generation unit that selects, from a plurality of captured images captured by the plurality of imaging units, a captured image in which the obstacle is imaged to generate an alarm screen image including the selected captured image (the dynamically enhanced display devices 204, 212, HUD 208 will automatically switch to overlay the dynamically enhanced image if a potential collision is detected, see Fig. 27, para [0128]); and
a display screen image switching unit that performs a process of displaying the surrounding screen image when the collision determination unit determines that the obstacle is not present (if a potential collision is not detected, the rearview image display 212, 204 maintain the reflective display, see para [0128]), and displaying the alarm screen image when the collision determination unit determines that the obstacle is present (the dynamically enhanced display devices 204, 212, HUD 208 will automatically switch to overlay the dynamically enhanced image if a potential collision is detected, see Figs. 20, 27, 28, para [0037, 0093, 0128]).

Claim 2.	The vehicle control device according to claim 1, wherein the alarm screen image generation unit selects, as a captured image in which the obstacle is imaged, a 

Claim 3.	The vehicle control device according to claim 2, wherein when an identical obstacle is detected by a plurality of sensors (the proximity sensors, see para [0053] and other sensors on the vehicle, see Fig. 16, para [0088, 0089]), the alarm screen image generation unit selects, as a captured image in which the obstacle is imaged, a captured image obtained by imaging a region detected by a sensor having a highest detection accuracy among the plurality of sensors (the identified and selected image with highlighted in the dynamically expanded image that are potential collisions to the driven vehicle, see Fig. 20, para [0009, 0093, 0128]).

Claim 4.	The vehicle control device according to claim 2, wherein when an identical obstacle is detected by a plurality of sensors, the alarm screen image generation unit selects, as captured images in which the obstacle is captured, a plurality of captured images obtained by imaging respective regions detected by the plurality of sensors (the plurality of cameras 14-20 captured images including other vehicles and/or objects surrounding the vehicle, see Fig. 1, 16, 20, para [0089]).

Claim 5.	The vehicle control device according to claim 1, wherein when the obstacle moves from the traveling route to an outside of the traveling route, the display screen image switching unit performs a process of cancelling a display of the alarm 

Claim 6.	The vehicle control device according to claim 1, wherein the display screen image switching unit performs a process of displaying a moving direction of the obstacle in the alarm screen image (the displayed images of objects or other vehicles in a driving along or traverse path or rear crossing path, see Figs. 4, 5, 18, 20, para [0089, 0091]).

Claim 7.	The vehicle control device according to claim 1, wherein the display screen image switching unit performs a process of displaying a frame line surrounding the obstacle in the alarm screen image (the dynamically enhanced display devices 204, 212, HUD 208 will automatically switch to overlay the dynamically enhanced image if a potential collision is detected, see Figs. 18, 20, 27, 28, para [0037, 0093, 0128]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al [US 2015/0109444] in view of Ricci [US 2015/0061895]
Claim 8.	Zhang et al fails to disclose the display screen image switching unit performs a process of switching a color in a region surrounded by the frame line to a special color different from a color at a normal time to display the region with the switched color in the alarm screen image.  However, Zhang et al discloses the sensed objects are highlighted in the dynamically expanded image. The highlighted objects identify objects proximate to the driven vehicle that are potential collisions to the driven vehicle. The dynamically expanded image with highlighted objects and associated collective time-to-collisions are displayed for each highlighted object in the display device to be identified, that is determined as a potential collision (see Fig. 20, para [0008, 0093]).
Ricci suggests that in the event that a user does not respond to or acknowledge a signal alert requiring acknowledgment, the method 3600 may increase an invasiveness associated with the presented alert.  For instance, a visual alert may be discreet to a a visual alert provided as a popup on a display may at least one of increase in size, be accompanied with animation, change color, change brightness, etc. As another example, an acoustic alert emitted as a sound played by a speaker 880 in a vehicle 104 may at least one of increase in volume, change frequency, change amplitude, change waveform, increase intensity, etc, (see Fig. 36, para [0776]).  
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the visual alerts with change color and/or brightness of Ricci for the alert with highlighted objects of Zhang et al for a driver easily identifying and/or recognizing type of emergency conditions and/or status of a vehicle during traveling on the road to prevent of accident or collision, since the digital cameras or video cameras are built with colors available in the video camera industry.

Claim 9.	The vehicle control device according to claim 1, wherein when the obstacle is detected on the traveling route, the display screen image switching unit performs a process of switching a color of a region where the vehicle travels to display the region with the switched color in the alarm screen image (as the combination of the displayed alert colors between Zhang et al and Ricci in respect to claim 8 above, and wherein the images are switched to the image dynamically expanded with objects to be highlighted and identified, see Fig. 20, para [0008]).

Zhang et al fails to disclose when the obstacle is detected on the traveling route, the display screen image switching unit performs a process of whistling a notification sound.  However, Zhang et al discloses the autonomous toggling to the dynamically enhanced display may be actuated when a potential collision is present. This could be determined by various factors such as remote vehicles detected within a respective region proximate to the vehicle and an other imminent collision factor such as a turn signal being activated on the vehicle that indicates that vehicle is being transitioned or intended to be transitioned into an adjacent lane with the detected remote vehicle. Another example would be a lane detection warning system that detects a perceived unwanted lane change (i.e., detecting a lane change based on detection lane boundaries and while no turn signal activated). Given those scenarios, the rearview mirror display will automatically switch to the dynamically enhanced image (see Fig. 27, para 0128]).
Ricci suggests that the emergency and/or safety signals can include, but are not limited to, acoustic, auditory, wireless signals, visual signals, and/or combinations thereof. Typical acoustic and/or auditory signals may include one or more of sirens, horns, alarms, bells, whistles, sounds having a frequency, intensity, and/or duration above or below a predetermined threshold, and the like (see Figs. 33, 35, para [0731, 0765]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the safety alarm sounds/whistles of Ricci for the visual warning of Zhang et al for a driver easily identifying and/or recognizing type of emergency conditions and/or status of a vehicle during traveling on the road without taking his/her eyes off from the road and to prevent of accident or collision.

Claim 11.	The vehicle control device according to claim 10, wherein the display screen image switching unit changes a whistling interval of the notification sound according to a distance to the obstacle (as the combination of the alert whistles between Zang et al and Ricci in respect to claim 10 above, and wherein Ricci taught that the alert whistles duration or interval based on the distance, see Figs. 33, 35, para [0454, 0731, 0745]).

Claim 12.	The vehicle control device according to claim 10, wherein the display screen image switching unit changes a volume of the notification sound according to a distance to the obstacle (as the combination of the alert whistles between Zang et al and Ricci in respect to claims 10 and 11 above, and including the whistle intensity or volume (see para [0731]).

Claim 13.	The vehicle control device according to claim 10, wherein the display screen image switching unit changes a frequency of the notification sound according to a distance to the obstacle (as the combination of the alert whistles between Zang et al and Ricci in respect to claims 10 and 11 above, and including frequency, see para [0765]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miki et al discloses the driver assist system including one or more image pickup units, a control unit for processing the taken picture, and a monitor for displaying the processed picture. The image pickup unit is so disposed over a corner of the vehicle by directing its optical axis in such a direction that the corner of the vehicle, an external field at least in the vicinity of the corner and infinity may be seen in one display screen.  [US 6,476,731]
Yumbia et al disclose the in-vehicle image display device capable of providing, from among images of the peripheral area of a vehicle that can change in accordance with the driving state. Then, a collision-warned part of the vehicle that has a possibility of hitting a nearby object is selected based on the vehicle driving state, and the acquired image is processed to generate an enlarged image of the peripheral area of the collision-warned part of the vehicle selected by the collision-warned part selection part. Then, a composite display image, in which the positions of the enlarged image and the vehicle periphery image are displayed in a correlated manner, is generated and displayed.	[US 2011/0025848]
Lee et al disclose the display apparatus with an around-view monitor function includes a camera configured to acquire an image by capturing an image of a view around a vehicle, a memory configured to store the captured image, and a processor. The processor is configured to, based on the captured image of the view around the vehicle, fix a view point for the around-view monitor function, designate a viewing area at the fixed view point for the around-view monitor function, and generate a fixed around-view monitor image representing the viewing area at the fixed view point. The display apparatus also includes a display unit configured to display the fixed around-view monitor image.	[US 2017/0054946]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/06/2021